ORDER
On 7 August 1944, Sose Vili made application to the Attorney General to register the title to certain land in the village of Leone, Tutuila, American Samoa. A description of the land by metes and bounds was included in her application. Notice of the application was posted at the bulletin board in the Administration Building. In response to the notice, objections were filed by Aifa’i of Leone, Luapo of Leone and Salave’a (N) of Leone. The case was tried before the High Court on 25 April 1945. The only contention made by Salave’a, one of the objectors, is that the boundary line between his land and the property described in the survey is not properly located. He contends that the survey over-laps on his property several feet. At the conclusion of the trial, the court instructed that a survey be made and a new boundary line established at the place contended for by Salave’a. This survey has been made and filed and it is now held to be the true and correct description of the land in controversy. It also establishes the true boundary line between the property of Salave’a and the property in dispute.
*208The following is the true and correct description of the boundary lines of the property:
“The land being described below lies in the village of Leone, Tutuila, American Samoa, and is owned by Sose Vili.
For Point of Reference, commence at the Southeasterly corner of the Leone Dispensary Building; run thence N. 83°47' E. a distance of 155.3 feet to an Iron Pin for Point of Beginning.
From Point of Beginning thus described run thence S. 66°42' E. a distance of 43.09 feet to an Iron Pin; run thence S. 29°00' W. a distance of 52.64 feet to an Iron Pin; run thence S. 32°00' W. crossing Main East-West Highway a distance of 57.78 feet to an Iron Pin; continue thence S. 32°00' W. a distance of 1.00 feet more or less, to the shore line at Leone Bay; run thence in a Northeasterly direction, following the shore line of said Leone Bay a distance of 50.00 feet more or less, to a point of the shore line which lies S. 37° 00' W. a distance of 4.6 feet more or less from said shore line; continue thence along the prolongation of this line crossing Main East-West Highway aforementioned, a distance of 35 feet more or less to an Iron Pin, run thence N. 24°00' E. a distance of 65.07 feet to the Iron Pin at Point of Beginning.
The above described land contains 0.120 acres more or less. Bearing’s refer to the Magnetic North and not to the True Meridian.”
Sose Vili claims that this land was surveyed by her grandfather, Vili McMoore on September 29, 1911, and she offers that survey as evidence of title in her grandfather. She claims that her grandfather acquired title to the land by reason of some indebtedness due him by the Atiga family, and that she inherited the property by a chain of title from her grandfather, Vili McMoore to her father, Vili Atiga and then to her, his daughter.
Aifa’i claims that the land belongs to her father, Leota (Fatu), deceased, and that she is entitled to register the land in the matai name Leota.
Luapo of Leone, claims that the land in question is communal land owned by the Atiga family and that he now holds the matai name and as such is entitled to register the land as communal land for the benefit of himself and his family.
*209It appears from the evidence that within the past twelve months, there has been a dispute among the members of the Atiga family. Sose Vili in consequence of the feeling existing filed her application to register this land in her name. Prior to her application the land was in the possession of the Atiga family as communal land and was being cleaned up and kept in a sanitary condition by one, Meke, under the direction of Atiga. Some of the witnesses testified that the land belongs to both Atiga family and the Leota family. But the court is of the opinion that the greater weight of the evidence establishes the fact that this land is communal land which has been owned and controlled for many years by the matai name Atiga, and that the land should be registered as communal land in this name. Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that the land above described be registered in the name of Atiga (Luapo) as communal land for the benefit of himself and the members of the Atiga family.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the application of Sose Vili and the objection of Aifa’i, be and they are hereby dismissed.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the cost of this case be taxed at $35.00, one half of which shall be paid by Sose Vili of Leone, and one half by Aifa’i of Leone, and that $10.00 of the cost so taxed shall be paid to A. Narruhn for his service in making the necessary survey to establish the boundary line above referred to.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be delivered to the Attorney General of American Samoa.